[Cite as Lorain Cty. Bar Assn. v. Nelson, ___ Ohio St.3d ___, 2018-Ohio-2895.]




                  LORAIN COUNTY BAR ASSOCIATION v. NELSON.
           [Cite as Lorain Cty. Bar Assn. v. Nelson, ___ Ohio St.3d ___,
                                    2018-Ohio-2895.]
         (No. 2017-1830—Submitted June 6, 2018—Decided July 24, 2018.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
         {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Kenneth Allen Nelson II, Attorney
Registration No. 0075834, last known business address in Avon Lake, Ohio.
         {¶ 2} The court coming now to consider its order of December 7, 2017,
wherein the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent
from the practice of law for a period of two years, with 18 months stayed on the
condition he engage in no further misconduct, finds that respondent has
substantially complied with that order and with the provisions of Gov.Bar R.
V(24).
         {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that in accordance
with Gov.Bar R. V(21) and consistently with the opinion rendered herein on
December 7, 2017, respondent shall serve a one-year period of monitored
probation focusing on trust-account and record-keeping requirements relating to
fees and other client materials.
         {¶ 4} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the clerk of this court the name of the attorney who
will serve as respondent’s monitor, in accordance with Gov.Bar R. V(21)(A)(3).
It is further ordered that at the end of respondent’s probationary period, relator
                             SUPREME COURT OF OHIO




shall file with the clerk of this court a report indicating whether respondent,
during the probationary period, complied with the terms of the probation.
       {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(21). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(21)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       {¶ 7} For earlier case, see Lorain Cty. Bar Assn. v. Nelson, 152 Ohio St. 3d
222, 2017-Ohio-8856, 94 N.E.3d 551.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                           ________________________




                                          2